101 F.3d 683
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Peter MOBIJOHN, Plaintiff-Appellant,v.ELLENVILLE CENTRAL SCHOOL DISTRICT, Defendant-Appellee.
No. 95-9054.
United States Court of Appeals, Second Circuit.
April 30, 1996.

APPEARING FOR APPELLANT:Ambrose Wotorson, Goshen, New York.
APPEARING FOR APPELLEE:Robert D. Cook, Cook, Tucker, Netter & Cloonan, P.C., Kingston, New York.
Before VAN GRAAFEILAND, MAHONEY, WALKER, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


3
Plaintiff-appellant Peter Mobijohn appeals from a judgment entered September 29, 1995 in the United States District Court for the Northern District of New York that rejected Mobijohn's claims of employment discrimination in violation of the Fourteenth Amendment and New York Executive Law § 296 following a bench trial.  We affirm substantially for the reasons stated in the memorandum decision and order of the district court.  See Mobijohn v. Ellenville Cent. Sch. Dist., No. 92-CV-0672, 1995 WL 574461 (N.D.N.Y. Sept. 28, 1995).